Citation Nr: 1644454	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right eye pterygium, rated as noncompensable prior to October 26, 2012 and as 10 percent disabling thereafter, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from 
a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

Initially, there appear to be outstanding VA treatment records.  Specifically, a 
June 8, 2012 ophthalmology note indicated that the Veteran should return for a follow-up appointment in six months or January 2013.  To date, VA treatment records subsequent to October 26, 2012 have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the record.  

It also appears that the Veteran's right eye pterygium may have worsened since      his last VA examination.  The October 2012 eye conditions examination report indicated that the Veteran's pterygium did not result in scarring or disfigurement.      In the October 2016 Appellate Brief, the representative noted that the Veteran had obvious disfigurement of his eye characterized by an extremely dark film with a visible growth across the inner portion of the surface of his eye as well as scarring.  Additionally, on his January 2013 substantive appeal, the Veteran reported that his eyesight had worsened.  In light of the above, the Board finds that contemporaneous eye examination is warranted.  

Finally, in the October 2016 Appellate Brief the Veteran's representative expressly raised the issue of entitlement to an increased rating pursuant to 38 C.F.R. § 3.321(b) (2015).  Accordingly, the AOJ's re-adjudication of the claim should consider whether referral on an extraschedular basis is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from October 26, 2012 to present, and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right eye pterygium, to include any updated treatment records from the North Florida Eye Center.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA eye examination to assess the current severity of his right eye pterygium.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's right eye pterygium, including any visual impairment (acuity and / or field vision), any disfigurement, and any associated conjunctivitis.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim, to include consideration of whether referral on an extraschedular basis is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




